Citation Nr: 0719351	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-41 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 1971 
and from February 1974 to September 1975.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan. 

The veteran appeared at a personal hearing before a Decision 
Review Officer at the RO in May 2005; a transcript of such 
hearing is contained in the claims file.  However, in 
addition to such hearing, the veteran has requested a hearing 
before a Veterans Law Judge sitting at the RO.  He has not 
been afforded his requested Board hearing and, therefore, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

In his substantive appeal (VA Form 9), received in November 
2004, the veteran indicated that he desired a Board hearing 
before a Veterans Law Judge sitting at the RO.  He has not 
withdrawn his request and such hearing has not been scheduled 
and, therefore, a remand is necessary in order to afford the 
veteran his requested Board hearing.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for his 
requested Board hearing before a Veterans 
Law Judge sitting at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



